TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00238-CV


                                     D. L. and K. M., Appellant

                                                     v.

               The Texas Department of Family and Protective Services, Appellee




           FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-11-003636, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING

                                              ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on April 22, 2013.

To date, the reporter’s record has not been filed.

               Effective March 1, 2012, amendments to the Texas Rules of Appellate Procedure

adopted by Texas Supreme Court Miscellaneous Docket No. 12-9030 prohibit this Court from

granting extensions of over 10 days for the filing of reporters’ records in accelerated appeals,

including those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further,

any extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Chavela Crain is hereby ordered to file

the reporter’s record in this case on or before May 20, 2013. If the record is not filed by that date,

Crain may be required to show cause why she should not be held in contempt of court.
              It is ordered on May 9, 2013.




Before Justices Puryear, Pemberton and Rose